JUSTICE HEARN:
I concur fully with Acting Justice Pleicones’s thorough and well-reasoned lead opinion, but write separately because of the magnitude of this case and its far-reaching effects not only on the Episcopal Church (“the National Church”) but also all other hierarchical religious organizations.12
The primary issue before the Court is which of two competing dioceses is the true Episcopal diocese in the lower half of South Carolina and thus has the right to control the property at issue which consists of thirty-six parish churches and Camp Saint Christopher on Seabrook Island. Because the National Church has ordained Charles vonRosenberg and recognizes him as the Bishop in the Lower Diocese, this Court, under long-settled principles, must defer to that decision. Consequently, I would find the actions of the breakaway bishop, Mark Lawrence, and his followers in leaving the National Church and attempting to take its property with them, are ineffective. Additionally, consistent with the majority of state court decisions which have considered this issue, under neutral principles of law, the Dennis Canon13 controls and imposes an express trust on the property in favor of the National Church. Therefore, I concur with the lead opinion and would confirm title to the property at issue in the National Church and reverse.14
*233As the lead opinion thoroughly explains, there can be but one conclusion based on the record before us and the overwhelming consensus of our sister jurisdictions, and that is the National Church is hierarchical in nature.15 With that in mind, I turn to the claims raised by the respective parties.
ANALYSIS
I. ECCLESIASTICAL DEFERENCE
I believe it is clear this dispute arises out of doctrinal differences between the National Church and the Breakaway Diocese. I therefore find that we are required in this instance to exercise restraint and defer to the highest ecclesiastical body of this hierarchical church. Though the Breakaway Diocese has attempted to frame this as a matter of simple corporate law fit for resolution in civil court, we are bound by *234the Constitution and our own precedent from interjecting ourselves into religious matters masquerading as disputes over property or corporate control. See Serbian E. Orthodox Diocese for U.S. and Canada v. Milivojevich, 426 U.S. 696, 709-10, 96 S.Ct. 2372, 49 L.Ed.2d 151 (1976); All Saints Parish Waccamaw v. Protestant Episcopal Church in the Diocese of South Carolina, 385 S.C. 428, 445, 685 S.E.2d 163, 172 (2009).
The use of the word “masquerade” by the United States Supreme Court in Milivojevich is particularly germane here. Whether used as a noun (“a disguise or false outward show”)16 or as a verb (to “have or put on a deceptive appearance”),17 the word aptly describes the actions of Bishop Lawrence and the Breakaway Diocese. Despite the vows and written assurances made by Bishop Lawrence concerning his loyalty to the National Church, within a few short years of his ordination, the masquerade began.18 Bishop Lawrence and his followers provided parishes with quitclaim deeds designed to disclaim any interest of the Diocese in each parish’s property. In furtherance of a pretense of loyalty, these quitclaim deeds were not made public; rather, parishes were asked to delay their recording. Bishop Lawrence’s group also quietly changed the Diocese’s bank accounts, seeking out “friendly bankers” who would provide assurances that the accounts would not be frozen when litigation commenced. Importantly, the fuse which ignited this powder keg was without question the divergent views on the doctrines and teachings of the National Church.
Although the trial court barred the National Church from introducing evidence as to the reason for the Breakaway Diocese’s actions, it is clear from the record that doctrinal issues concerning marriage and the role of women were the *235trigger. A witness for the dissociated parishes testified that it was “a doctrinal issue” which prompted St. Andrew’s in Mt. Pleasant to leave the National Church. Another parish witness stated that the National Church “seemed to be moving away from the Christ teaching [sic] that marriage is between a man and a woman.” Other parish witnesses testified they were leaving the National Church because of the way it was treating Bishop Lawrence, obviously referring to the National Church’s discipline of Bishop Lawrence as a result of his actions in leading the Breakaway Diocese out of the National Church. Bishop Lawrence testified the Breakaway Diocese had become “uncomfortable with the trajectory of the general convention of the Episcopal Church.” In referring to the then-Presiding Bishop of the National Church, Katharine Jefforts Schori, Bishop Lawrence testified she had gone “contrary to the historic teachings of the church and the Holy Scriptures” and admitted this involved “the sexuality issue.”
Given this background, I find this case is factually distinguishable from our holding in All Saints and more analogous to the dispute in Milivojevich where the Supreme Court found the issues were inextricably tied to “a matter of internal church government, an issue at the core of ecclesiastical affairs.” 426 U.S. at 721, 96 S.Ct. 2372. Furthermore, our holding is not wholly contradictory to All Saints-, rather it is grounded in one of the very principles that case reaffirmed. 385 S.C. at 445, 685 S.E.2d at 172 (finding that if a question of religious law or doctrine is masquerading as a dispute over property or corporate control, the court must defer to the ecclesiastical body).
In essence, resolving this dispute would require us to decide which faction is the “true” Episcopal Church. Because the National Church has recognized the remaining diocese to be the true Lower Diocese of South Carolina with Bishop vonRo-senburg at its head, we cannot inject ourselves into this dispute in such a manner as to overrule that determination. See Milivojevich, 426 U.S. at 721, 96 S.Ct. 2372. This Court has repeatedly acknowledged its constitutional mandate to refrain from wading into matters of internal organization, or ecclesiastical rule, custom or law. All Saints, 385 S.C. at 445, 685 S.E.2d at 172; Pearson v. Church of God, 325 S.C. 45, 49-50, 478 S.E.2d 849, 851-52 (1996). This decision is unquestion*236ably a matter of church polity and governance, matters into which civil courts should not intrude. On this basis alone, I would reverse the decision of the trial court.
With the guarantees of the First Amendment in mind, the National Church purposely and consciously decided to structure its organization in the manner espoused in its constitution and canons. Dating back to the early 19th century, churches were built, congregations grew, and members attended services, all with voluntary acceptance of the National Church’s governing framework. In fact, Title II, Canon 6.1 of the National Church’s constitution and canons states, “No Church or Chapel shall be consecrated until the Bishop shall have been sufficiently satisfied that the building and the ground on which it is erected are secured for ownership and use by a Parish, Mission, Congregation, or Institution affiliated with this Church and subject to its Constitution and Canons.” (Emphasis added.) Thus, by these very terms, houses of worship cannot be members of the “Episcopal Church” unless they are subject to the National Church’s governing authority.
The National Church’s constitution and canons are as much a part of its identity as a religious organization as the scriptures themselves. As a Court, we can no more decide what it means to be part of the “Episcopal Church” than we can dictate how the National Church chooses to worship. The inextricable link between the National Church’s religious structure and the dispute before the Court is supported by abundant evidence. Accordingly, I find the current litigation before the Court is, at its heart, controlled by matters of religious doctrine, and therefore I would defer resolution to the ecclesiastical authorities of the National Church.
Nevertheless, in light of the Breakaway Diocese’s insistence that the case is ripe for resolution in this Court, I continue to address equally compelling grounds to support the lead opinion’s holding.
II. NEUTRAL PRINCIPLES
Even were we to wade into this dispute and resolve it solely on neutral principles as the dissent insists, I would still find the trial court erred in holding the Dennis Canon ineffective and in giving effect to Bishop Lawrence's attempts to change *237the corporate charter and form. More importantly, I believe the writings, conduct, and relationship between the parties all evince the necessary intent to create a legally cognizable express trust, enforceable in favor of the National Church.
In considering the application of neutral principles, I turn to Jones v. Wolf, 443 U.S. 595, 99 S.Ct. 3020, 61 L.Ed.2d 775 (1979), and the response of the National Church and the Lower Diocese to its holding. In Jones, the four dissenting Justices would have gone even further than the majority to hold that a rule of compulsory deference was necessary in order to protect the free exercise rights of those who had formed a religious association. The majority’s response to that criticism resulted in this passage which is critical to our resolution today:
At any time before the dispute erupts, the parties can ensure, if they so desire, that the faction loyal to the hierarchical church will retain the church property. They can modify the deeds or the corporate charter to include a right of reversion or trust in favor of the general church. Alternatively, the constitution of the general church can be made to recite an express trust in favor of the denominational church. The burden involved in taking such steps will be minimal. And the civil courts will be bound to give effect to the result indicated by the parties, provided it is in some legally cognizable form.
Id. at 606, 99 S.Ct. 3020 (emphasis added).
Two months after the decision in Jones, and in obvious response to the invitation contained therein, the National Church adopted the Dennis Canon, which recites an express trust in favor of the denominational church. That same year, the National Church also adopted a companion canon which stated, “The several Dioceses may, at their election, further confirm the trust declared under the [Dennis Canon] by appropriate action but no such action shall be necessary for the existence and validity of the trust.” (Emphasis added.) Significantly, in 1987 the Lower Diocese did exactly that— confirming its acknowledgement of the trust by adopting its own mirror image of the Dennis Canon.19 The dissent fails to *238mention the Diocesan canon or analyze its importance in its opinion, perhaps for the same reason it does not discuss the hierarchical nature of the National Church and why that is critical to the resolution of the case before us.
There is no question that South Carolina adheres to neutral principles in resolving church property disputes. See Pearson, supra; All Saints, supra. However, that does not mean we are “not a hierarchical state,” as the trial court repeatedly stated. Adherence to neutral principles does not require us to ignore the clear language of the United States Supreme Court in Jones as to how hierarchical churches like the National Church may protect their property, nor the actions of the Plaintiffs before us. In fact, the proper application of neutral principles entails a holistic analysis of deeds, corporate charters, and the constitution and governing documents of the general church. In 1841, the delegates to the Diocesan Convention of South Carolina voted unanimously to accede to the National Church’s constitution and canons. When the Diocese of South Carolina wished to divide into two dioceses, permission was sought from the National Church to do so and was granted. When the Lower Diocese was incorporated in 1973, its stated corporate purpose was “to continue an Episcopal Diocese under the Constitution and Canons of the Protestant Episcopal Church in the United States of America.” Representatives from the Diocese were present at the General Convention in 1979 when the Dennis Canon was adopted. In 1987, the Diocese adopted its own language reaffirming the trust imposed by the Dennis Canon. Accordingly, Respondents acted consistently both before and after the enactment of the Dennis Canon by the General Convention as though the National Church held a trust interest in the property at issue, going so far as to expressly acknowledge the existence of the trust in their own Diocesan canon.
*239The highest courts in many other jurisdictions have concluded that the Dennis Canon applies to defeat claims of ownership and control over church property by disassociated parishes, “even in cases in which record title to the property has been held in the name of the parish since before enactment of the provision.” Episcopal Church in the Diocese of Connecticut v. Gauss, 302 Conn. 408, 28 A.3d 302, 321 (2011); In re Episcopal Church Cases, 45 Cal.4th 467, 87 Cal.Rptr.3d 275, 198 P.3d 66, 84 (2009); Bishop & Diocese of Colorado v. Mote, 716 P.2d 85, 108-09 (Colo. 1986); Rector, Wardens, Vestrymen of Christ Church in Savannah v. Bishop of Episcopal Diocese of Georgia, Inc., 290 Ga. 95, 718 S.E.2d 237, 254 (2011); Daniel v. Wray, 158 N.C.App. 161, 580 S.E.2d 711, 719 (2003); Episcopal Diocese of Rochester v. Harnish, 11 N.Y.3d 340, 870 N.Y.S.2d 814, 899 N.E.2d 920, 925 (2008) (“We conclude that the Dennis Canons clearly establish an express trust in favor of the Rochester Diocese and the National Church.”); In re Church of St. James the Less, 585 Pa. 428, 888 A.2d 795, 810 (2005); Falls Church v. Protestant Episcopal Church in U.S., 285 Va. 651, 740 S.E.2d 530, 540 (2013) (“In the present ease, we need look no further than the Dennis Canon to find sufficient evidence of the necessary fiduciary relationship. As a number of courts in other states have noted, the Dennis Canon ‘merely codified in explicit terms a trust relationship that has been implicit in the relationship between local parishes and dioceses since the founding of [the National Church] in 1789.’ ”). Unlike the dissent, none of these jurisdictions based the validity of the Dennis Canon on the formal execution of trust documents following its enactment.
In my view, the language in Jones that “[a]t any time before the dispute erupts, the parties can ensure, if they so desire, that the faction loyal to the hierarchical church will retain the church property” by reciting an express trust in favor of the denominational faction has clearly been met here. As noted by the Connecticut Supreme Court in Episcopal Church in the Diocese of Connecticut, Jones v. Wolf “not only gave general churches explicit permission to create an express trust in favor of the local church but stated that civil courts would be bound by such a provision.” 28 A.3d at 325 (emphasis in original). The dissent ignores the United States Supreme Court’s admonition that the “burden” on national churches in *240taking steps to impose an express trust over church property “will be minimal.” Jones, 443 U.S. at 606, 99 S.Ct. 3020 (emphasis added). There is no question but that the National Church more than met this minimal burden in enacting the Dennis Canon, and under Jones, this Court is bound to recognize the trust it created. The Dennis Canon, the Diocesan Canon, and the mandate found in the National Church’s canons declaring that affiliated parishes are bound by its governing laws satisfy the legally cognizable form and the intent to create a trust which Acting Justice Toal claims are absent. See Hope Presbyterian Church of Rogue River v. Presbyterian Church (U.S.A.), 352 Or. 668, 291 P.3d 711, 720 (2012) (explaining “the neutral principles approach does not free the courts from examining and potentially giving legal effect to church documents”).
To suggest that to comply with the blueprint laid out by the United States Supreme Court, the National Church would be required to obtain a separate trust instrument from each of the thirty-six parishes would impose a constitutionally impermissible burden on the National Church and violate the First Amendment. As it stands now, the trial court’s order shows no regard for the self-governance of the National Church and instead attempts to wrongfully supplant enforceable religious canons. Thus, I join the lead opinion in departing from All Saints to the extent it held that the Dennis Canon and subsequent acquiescence by individual parishes were insufficient to establish a trust in favor of the National Church.20
*241I agree with Justice Kittredge’s dissent in recognizing the unique nature of trusts as applied to religious organizations, but I cannot embrace his conclusion that the trust imposed by the Dennis Canon is revocable at any time—a finding unsupported by any authority. To give credence to the terms of the Dennis Canon only to conclude that it is revocable at the whims of the parishes surely renders this a trust in name only. I find compelling the language used by the majority in Jones v. Wolf that “the parties can ensure, if they so desire, that the faction loyal to the hierarchical church will retain the church property.” 443 U.S. at 606, 99 S.Ct. 3020 (emphasis added). If we conclude the trust is merely revocable, then certainly the parties cannot ensure the National Church retains the property, and Jones v. Wolf's clear effort to prevent property disputes in the wake of church schisms is rendered meaningless.
Justice Kittredge also posits that the provisions of the South Carolina trust code which unquestionably render the trust irrevocable are not enforceable here because, he argues, the National Church’s entire case is based on the derogation of our trust code. At the outset, I find this to be a mischaracterization of the National Church’s position because it did not contend strictly that the trust imposed by the Dennis Canon was wholly independent from South Carolina law; to the contrary, the National Church repeatedly argued for the existence of an express trust, created pursuant to our established trust law. Furthermore, I find this reasoning inconsistent with Justice Kittredge’s subsequent claim that Respondents withdrew their accession to the Dennis Canon “in accordance with state law.” What we cannot do is pick and choose which state laws to apply in order to justify a desired result. Thus, I would not be so selective in adhering to one law addressing the manner in which Respondents may revoke the trust, while at the same time disregarding the very statute that controls whether the trust, once created, is revocable.
Respectfully, I disagree with my colleague and would apply the appropriate statute which resolves the issue: South Carolina Code Section 62-7-602(a) (Supp. 2016) (common law default rule of irrevocability applies to trusts created before the effective date of the statute [January 1, 2006]). When faced with a similar schism in the Presbyterian Church, the *242Supreme Court of Oregon—also applying the Uniform Trust Code and adhering to neutral principles—found the express trust in favor of the denominational church was irrevocable because it was created before Oregon’s adoption of the UTC. See Hope Presbyterian Church, 291 P.3d at 726-27. I would follow the approach taken by Oregon and look to our statutory code, which provides this simple answer to any question of revoeability: the trust is irrevocable because it was created prior to the implementation of the SCTC. S.C. Code Ann. § 62-7-602(a).
With regard to the dissent’s proposition that eight21 of the dissociated parishes formerly affiliated with the National Church were nevertheless free to ignore the provisions of the Dennis Canon, I believe this issue is not properly before the Court because, from my review of the record, the argument was not raised by Respondents at the trial court level, nor was it argued on appeal before this Court. To base its opinion on such reasoning now signifies the dissent’s departure from this Court’s longstanding adherence to issue preservation rules. See I'on, LLC v. Town of Mt. Pleasant, 338 S.C. 406, 420, 526 S.E.2d 716, 723 (2000).
Justice Kittredge suggests that I am ignoring Rule 220(c) by insisting that the Court should not reach this issue of the seven or eight churches. I am aware of the language in subsection (c) which provides that the “appellate court may affirm any ruling, order, decision or judgment upon any ground(s) appearing in the Record on Appeal.” (Emphasis added.) However, case law from this Court which interprets the Rule provides guidance on when this provision should be utilized. In Fon this Court streamlined the procedure for the use of additional sustaining grounds, and held only that the basis for a respondent’s additional sustaining grounds “must appear in the record on appeal.” 338 S.C. at 420, 526 S.E.2d at 723. Here, Acting Justice Toal purports to satisfy that principle by plucking this argument concerning the seven or eight churches, not from anything mentioned by Respondents in the pleadings, the record, or the brief, but rather from the post-trial motion filed by the National Church. In doing so, she *243ignores this language from I’On which I view as critical to an appellate court’s decision as to whether or not to exercise the discretion afforded by the Rule to affirm on this basis: “Of course, a respondent may abandon an additional sustaining ground under the present rules—just as a respondent could under the former rules—by failing to raise it in the appellate brief.” Id. This is precisely what I believe occurred here, and while I agree that this Court may affirm on any ground contained in the record on appeal, as provided by Rule 220(c), I believe this is surely one of those instances where it “would be unfair or unwise to resolve a case on a ground never mentioned by the respondent,” given the dearth of evidence on this issue in this voluminous record. See Jean Hoefer Toal et al., Appellate Practice in South Carolina 62 (2d ed. 2002). Quite simply, too many discrepancies exist to resolve the issue on this record, the most glaring being the actual number of entities to be affected—by the National Church’s count the number is seven while Acting Justice Toal asserts it is eight. Accordingly, it is not the case, as Justice Kittredge posits, that I am ignoring the language in Rule 220(c), but rather that I would honor the language in I’On and elect not to reach this issue where it was never raised by Respondents and doing so injects an alarming degree of uncertainty into this case.
Moreover, I fear the dissent mischaracterizes the National Church’s argument regarding the twenty-nine parishes with documentation reaffirming their allegiance to the National Church. In my view, the National Church is correct in its assertion that even without these individual reaffirmations made post-Dennis Canon, the relationships between the National Church and the parishes reveal that an express trust exists, created as the majority envisioned in Jones v. Wolf. That the National Church could locate twenty-nine reaffirmations made after the enactment of the Dennis Canon simply serves to point out the magnitude of the trial court’s inexplicable error in finding no express trust was ever created by any of the parishes. However, the creation of a trust was never contingent upon the presence of these documents. Likewise, the dissent fails to give any effect to the trust imposed by the Diocesan canon. If the Dennis Canon has no effect on these seven parishes because it was unilateral, the same cannot be said about the Diocesan canon, which unequivocally bound its *244affiliated parishes. Even without the Dennis Canon, the hierarchical structure of the National Church results in the Diocesan canon binding all affiliated parishes, including the seven in question.
Lastly, even accepting arguendo the dissent’s assertion there was no writing to create an express trust binding the remaining seven parishes, I would find South Carolina’s doctrine of constructive trusts would operate to impose a trust in favor of the National Church. A constructive trust arises “whenever the circumstances under which property was acquired make it inequitable that it should be retained by the one holding the legal title.” Lollis v. Lollis, 291 S.C. 525, 529, 354 S.E.2d 559, 561 (1987). The impetus to impose a constructive trust “results from fraud, bad faith, abuse of confidence, or violation of a fiduciary duty which gives rise to an obligation in equity to make restitution.” Id. Importantly, in construing whether a constructive trust exists, this Court acts as the finder of fact in accordance with its own view of the evidence. Id. at 530, 354 S.E.2d at 561. For decades, if not longer, these parishes very clearly held themselves out as being affiliated with the National Church, agreed to be bound by its constitution and canons, attracted new members based on their affiliation with the Episcopal faith, participated in church governance, and in all other ways acted consistently with the National Church’s structure. As mentioned earlier, parishes must agree to be bound by the National Church’s constitution and canons before their buildings can be consecrated as churches of the Episcopal faith. In light of the evidence presented by both parties, I believe equity requires that a constructive trust be imposed, lest this Court condone the seven parishes camouflaging themselves as loyal adherents to the National Church without objection for nearly 30 years after the Dennis Canon was adopted, only to pivot and proclaim that relationship never existed when it no longer suited them. This is precisely the type of bad faith which constructive trusts were designed to reconcile.22
*245In sum, regardless of the effects, if any, of the absence of reaffirmations given by the seven parishes in response to the Dennis Canon, the record is rife with evidence that the National Church and Respondents structured their relationship in such a manner that Respondents were to act as trustees on behalf of the National Church. This Court must give effect to this trust under the neutral principles approach. The dissent’s suggestion that there were no written documents evincing a trust executed by Respondents is not supported by the record. Even beyond its clear accession to the Dennis Canon by its actions in remaining affiliated with the National Church upon its enactment, the Lower Diocese indisputably manifested its acknowledgement that all parish property was held in trust for the National Church through its adoption of its Diocesan version of the Dennis Canon in 1987. Through the hierarchical structure of the organization, the adoption of the Diocesan canon was binding upon all of its parish affiliates. Only by ignoring the hierarchical framework of the National Church could one believe the parishes were not bound by this Diocesan canon.
Lastly I note, even if this Court resolved the matter solely under state corporate law, Bishop Lawrence disregarded corporate form and governance and therefore his actions were ineffectual.23 In 1973 the nonprofit corporation was chartered, *246establishing the governance of the diocese. This is significant for two reasons.
First, the articles of incorporation expressly proclaimed the purpose of incorporation was “to continue the operation of an Episcopal Diocese under the Constitution and Canons of The Protestant Episcopal Church in the United States of America,” Under a plain reading of the articles, the stated purpose incorporates by reference its alignment with the National Church, thereby subordinating the Diocese to the constitution and canons of the National Church. This stated intent to align and subordinate to the National Church is further supported by the Legislature’s expressed intention to allow religious doctrine to control over corporate form. See S.C. Code Ann. § 33-31-180 (2006) (“If religious doctrine governing the affairs of a religious corporation is inconsistent with the provisions of this chapter on the same subject, the religious doctrine controls to the extent required by the Constitution of the United States or the Constitution of South Carolina, or both.”). As such, the nonprofit corporation and those acting on its behalf are subject to all oaths and canons of the National Church. The exception for religious governance is critical here; while the trial judge found, and Justice Kittredge agrees, that Bishop Lawrence and the Breakaway Diocese made legally effective changes to the nonprofit corporation, that result can be reached only by disregarding section 33-31-180 and relying on the default provisions of the nonprofit code. However, because the National Church has promulgated its own set of rules concerning corporate governance, including changes to the bylaws, section 33-31-180 requires that those rules tramp the default provisions of the nonprofit corporate code. Thus, the actions of Bishop Lawrence and the Breakaway Diocese— which indisputably did not comply with the National Church’s governing rules—must be deemed ineffective.24
*247Second, as the director of a nonprofit organization, the bishop owes a fiduciary duty of care, loyalty, and good faith to the Protestant Episcopal Church in the Diocese of South Carolina. See S.C. Code Ann. § 33-8-300 (2006); see also Menezes v. WL Ross & Co., LLC, 403 S.C. 522, 531, 744 S.E.2d 178, 183 (2013) (“The duty of loyalty requires corporate officers and directors act in the best interest of the corporation and prioritize the corporation’s interest above their own.”). It is troubling that the dissent would base its holding on the application of corporate law, yet at the same time inexplicably fail to consider Bishop Lawrence’s derogation of his fiduciary duties. Bishop Lawrence’s actions in this matter undermined the very organization he was charged (and swore an oath) to serve, thereby ignoring his prescribed fiduciary duties.25 This is evidenced by his issuance and delivery of quitclaim deeds26 to disassociated parishes and instruction to those parishes not to immediately record the deeds; seeking out “friendly bankers” to discreetly handle church assets; and executing a formal residential lease of the diocesan property to himself in his individual capacity. Bishop Lawrence’s subterfuge took place *248over the course of several years, all the while keeping his actions secret from the National Church to which he had vowed his loyalty. Further, the act of amending the corporate form was not in the interest of the corporation because it was contrary to the constitution and canons of the National Church. Based upon both the articles of incorporation and the fiduciary duty owed to the nonprofit corporation, Bishop Lawrence acted outside his scope and authority in direct violation of his oath, the canons, and corporate governance. Therefore, any attempts by Bishop Lawrence to unilaterally alter the Lower Diocese’s relationship with the National Church cannot be given any effect.
CONCLUSION
Based on our doctrine of deference to ecclesiastical authority, the Appellants represent the true Lower Diocese of the Protestant Episcopal Church in South Carolina and are therefore entitled to all property, including Camp Saint Christopher and the emblems, seals, and trademarks associated with the National Church. This holding is based on the National Church’s recognition of Charles vonRosenberg as its Bishop and the express trust imposed on Respondents’ property by the Dennis Canon, as well as on state corporate law principles.27

. I emphasize that our holding does not, as the dissent claims, affect all trusts in South Carolina; rather, our holding is limited to ecclesiastical decisions protected by the First Amendment, as will be explained herein.


. A canon is "[a] law, rule, or ordinance in general, and of the church in particular. An ecclesiastical law or statute.” Black's Law Dictionary 206 (6th ed. 1990).


. At the outset, I find the trial was permeated by errors which necessarily dictated the outcome. The threshold issue in resolving this dispute was an analysis of the structure of the National Church— *233whether it is hierarchical or congregational—and the nature of the relationship between the thirty-six parishes and the National Church. After repeatedly stating on the record that the church’s structure was “irrelevant,” and refusing to admit evidence on this issue, insisting that South Carolina was not a “hierarchical state,” the trial court found in its order that the National Church “is not organized in a fashion that its governance controls the Dioceses or the parish churches. Authority flows from the bottom, the parish churches, up.” Additionally, although there can be no question that the individual parishes have been affiliated with the National Church for decades, the trial court found in its order that "[n]one of the Plaintiff parish churches have ever been members of [the National Church].”
The significance of this error in refusing to recognize the National Church’s hierarchical design and the historical relationship of the individual parishes to the National Church cannot be overstated. By mischaracterizing the structure of the National Church and the nature of the relationship between it and the individual parishes, the trial court employed an erroneous framework in resolving this dispute.


. See, e.g., Dixon v. Edwards, 290 F.3d 699, 716 (4th Cir. 2002) ("Our examination of this record, and our study of the organization and operation of the Episcopal Church, compels the determination that the court was correct in both its analysis and in its conclusion: The Episcopal Church is hierarchical.”); Episcopal Diocese of Massachusetts v. Devine, 59 Mass.App.Ct. 722, 797 N.E.2d 916, 921 (2003) (“Based on our review of the record we conclude ... that the Episcopal Church is hierarchical.”); Episcopal Diocese of Rochester v. Harnish, 11 N.Y.3d 340, 870 N.Y,S.2d 814, 899 N.E.2d 920, 921 (2008) ("The National Church has a hierarchical form of governance. Its governing body, the General Convention, adopted—and periodically amends—a constitution and canons that manifest its doctrinal law.”).


. The American Heritage Dictionary 770 (2d College ed. 1982).


. Id.


. Although the dissent takes issue with my recitation of Bishop Lawrence’s role in this rift, the facts contained herein are undisputed in the record and many are based upon direct admissions from Lawrence himself. Moreover, I find these facts highly relevant—if not essential— in addressing Bishop Lawrence’s alleged breach of fiduciary duties owed to the National Church, as discussed infra.


. That canon stated, "All real and personal property held by or for the benefit of any Parish, Mission, or Congregation is held in trust for the *238Episcopal Church and the Protestant Episcopal Church in the Diocese of South Carolina. The existence of this trust, however, shall in no way limit the power and Authority of the Parish, Mission, or Congregation existing over such property so long as the particular Parish, Mission, or Congregation remains a part of, and subject to, the Episcopal Church and the Protestant Episcopal Church in the Diocese of South Carolina.” (Emphasis added.)


. I fear the approach urged by the dissent would ultimately lead to confusion, voluminous litigation, and uncertainty for religious organizations. Of what importance is it that a religious body be hierarchical in nature, if any individual church can choose to disassociate from the higher body and take all property with it? For decades, religious organizations have structured their affairs to comply with the roadmap drawn out in Jones where the Supreme Court expressly annunciated a minimal burden for them to ensure a continuing body. If we were to ignore this, it logically follows that any hierarchical church would struggle to maintain itself. At any doctrinal difference, an individual parish could decide it disagrees with the teachings of the national body, break away and proclaim itself the "true” church. In a hierarchical church, die individual parishes look to the head of the church to provide guidance and steer the course of worship, not the other way around. Were we to adopt the dissent's approach, the tail would be wagging the dog.


. There is a discrepancy as to the precise number of parishes alleged to fall within the scope of this argument.


. Justice Kittredge conscientiously questions the propriety of declaring the National Church the rightful holder of the parish property and depriving the disassociated parishioners of the churches where they once worshipped. I answer his question with another equally compelling question: May we deprive the remaining constituents of the Nation*245al Church of this same property when, for decades, they attended services, donated funds, and invested time and labor into their respective parishes, all the while acting with the knowledge that the property was held in trust for the National Church in accordance with the organization’s widely-known religious canons? The dissenting justices attempt to answer these questions looking narrowly at state property law, but it comes at the expense of the First Amendment freedoms guaranteed by the Constitution. Justice Kittredge perceives an inequity in requiring the breakaway constituents to leave their property behind, but as a Court we must be equally mindful of the past and present parishioners who devoted their time and talents to the individual parishes and relied on the fact that they were indivisible parts of the National Church.


. Interestingly, a recent decision from a California appellate court affirmed title to disputed property in the National Church following a similar series of events in the Diocese of San Joaquin, where, as a parish rector, Lawrence joined an attempt to lead the diocese out of the National Church prior to his election as bishop in South Carolina. See Diocese of San Joaquin v. Gunner, 246 Cal.App.4th 254, 202 Cal.Rptr.3d *24651 (2016). In that case, the court resolved the dispute based on state corporate principles, finding the attempts to amend the diocese's articles of incorporation and transfer property were ineffective. Id. at 65-67.


. I must part company with Acting Justice Toal in her dogged effort to impose South Carolina civil law at any cost, which in my view runs roughshod over the National Church's religious autonomy and indeed, elevates the concept of neutral principles to heights heretofore un*247known. My own view of the appropriate application of neutral principles would honor the constitutional mandate to not disturb matters of religious governance in order to maintain religious institutions’ independence from state intrusions, a principle repeatedly described by the United States Supreme Court as radiating "a spirit of freedom for religious organizations, an independence from secular control or manipulation—in short, [the] power to decide for themselves, free from state interference, matters of church government as well as those of faith and doctrine.” Hosanna-Tabor Evangelical Lutheran Church and School v. E.E.O.C., 565 U.S. 171, 185-86, 132 S.Ct. 694, 181 L.Ed.2d 650 (2012) (quoting Kedroff v. Saint Nicholas Cathedral of Russian Orthodox Church in North America, 344 U.S. 94, 116, 73 S.Ct. 143, 97 L.Ed. 120 (1952)).


. In fact, when questions arose surrounding Bishop Lawrence’s loyalty to the National Church and jeopardizing his potential ordination, he expressly represented to the National Church his intention to abide by its doctrines and teachings. In a letter dated March 7, 2007, Bishop Lawrence wrote, “I will heartily make the vows conforming to the doctrine, discipline and worship of the Episcopal Church, as well as the trustworthiness of the holy scriptures. So to put it as clearly as I can, my intention is to remain in the Episcopal Church, period.”


. Indeed, if Bishop Lawrence himself believed the National Church held no interest in the property of the various parishes, there would have been no reason for him to issue quitclaim deeds.


. To clarify the dissent’s summary of this case’s resolution, I join Acting Justice Pleicones and Chief Justice Beatty in reversing the trial court as to the twenty-nine parishes that documented their reaffirmation to the National Church, but Chief Justice Beatty joins Acting Justice Toal and Justice Kittredge with respect to the remaining seven parishes. Four justices agree that the Dennis Canon created an enforceable trust as envisioned in Jones, but Justice Kittredge departs from the majority and would find that the trust was revoked at the time of the schism. Moreover, though Acting Justice Pleicones and I believe ecclesiastical deference is required in this case, both of our opinions find that all thirty-six parishes acceded to the Dennis Canon such that a legally cognizable trust was created in favor of the National Church.